UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4682



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER M. BROWN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:03-cr-00394-JRS)


Submitted:   October 29, 2007             Decided:   November 8, 2007


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirm by unpublished per curiam opinion.


Edwin F. Brooks, EDWIN F. BROOKS, L.L.C., Richmond, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, Roderick C.
Young, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher Brown appeals the sentence he received after

we remanded his case for resentencing under United States v.

Booker, 543 U.S. 220 (2005).             Brown was convicted by a jury of

conspiracy under the Racketeer Influenced and Corrupt Organizations

Act (“RICO”), in violation of 18 U.S.C. § 1962(d) (2000), and

conspiracy to distribute and possess with intent to distribute

cocaine base, in violation of 21 U.S.C. § 846 (2000).                  Initially,

he received a 324-month sentence of imprisonment.                 Brown appealed

his convictions and sentence.           See United States v. Batts, 2006 WL

712758 (4th Cir.) (unpublished), cert. denied, 127 S. Ct. 160

(2006). We affirmed his convictions, but reversed his sentence and

remanded to the district court for resentencing under the advisory

guidelines in light of Booker.            Brown appeals from resentencing,

challenging the district court’s application of the enhancement

under   21   U.S.C.   §   841    (2000)    to   his   sentence.        Finding   no

reversible error, we affirm.

             On remand, Brown challenged for the first time the

application of the armed career criminal sentencing enhancement

under § 841 to his sentence.             Brown objected to the use of the

prior conviction listed in the Government’s 21 U.S.C.§ 851 (2000)

notice as a predicate offense, arguing it was invalid for purposes

of   the   enhancement.         Brown   contended     the   use   of   the   prior

conviction was improper because the prior offense was related to


                                        - 2 -
his current conspiracy conviction and his guilty plea to the prior

conviction was involuntary.     The district court overruled Brown’s

objection and resentenced him to 240 months’ imprisonment—the

alternate sentence it had announced at the original sentencing.

          Brown first argues on appeal that the district court

erred in applying the § 841(b)(1)(A) enhancement to his sentence

because the factual basis for the prior conviction was introduced

at trial as evidence in the Government’s case and was thus related

to the conspiracy.     We find the district court did not err in

enhancing Brown’s sentence because a conviction occurring during

the course of a conspiracy can form the basis for a sentencing

enhancement in a prosecution of the conspiracy.      See United States

v. Howard, 115 F.3d 1151, 1158 (4th Cir. 1997).          The Government

presented substantial evidence that Brown engaged in the conspiracy

even after his February 2000 conviction became final.            Brown’s

continued participation in the conspiracy after his prior drug

conviction “is precisely the type of recidivism to which section

841 is addressed.”    See id.

          Brown next argues the prior conviction used to enhance

his sentence was unconstitutional because his guilty plea on the

prior conviction was involuntary. We find the record shows Brown’s

guilty   plea   was   knowing   and   voluntary,   and   thus   was   not

unconstitutional.




                                 - 3 -
          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -